Citation Nr: 1428616	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-03 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for myasthenia gravis.


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

This matter was previously before the Board in February 2014, and the Board finds that there has been substantial compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

The Veteran has submitted evidence to the Board without a waiver of review of this evidence in the first instance by the agency of original jurisdiction.  The Veteran is not prejudiced by the Board's review of these materials in the first instance because these materials are duplicative of other materials in the record.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Myasthenia gravis was not shown during service or for many years thereafter, and the weight of the evidence is against a finding that myasthenia gravis is related either to active service or to the Veteran's other service-connected disabilities.


CONCLUSION OF LAW

Myasthenia gravis was not incurred in or aggravated by active service, it is not the result of or aggravated by a service-connected disability, and a relationship between myasthenia gravis and active service may not be presumed.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed in this decision.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

The Veteran claims that he has a myasthenia gravis disability either directly as a result of his in-service experiences or secondary to his service-connected posttraumatic stress disorder (PTSD).  The Board will analyze the claims together because they involve a similar application of law to fact.

In general, service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

Myasthenia gravis is among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for myasthenia gravis may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for certain chronic diseases, including myasthenia gravis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013); Harder v. Brown, 5 Vet. App. 183 (1993).  Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service connected.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  "Aggravation" means that a disability was permanently worsened beyond its normal progression.  To establish service connection for a claimed disability on a secondary basis, there must be medical evidence of a current disability, a service-connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran has been diagnosed with myasthenia gravis.  Thus, a current disability is shown.  

With regard to the Veteran's claim for service connection on a direct basis, the evidence does not support a finding that an in-service disease or injury occurred, and the Veteran's claim fails on this basis.  In a June 1964 Report of Medical History, the Veteran indicated that he had experienced dizziness or fainting spells.  An associated Report of Medical Examination found no abnormalities.  The Veteran's service treatment records otherwise contain no complaints of or treatment for myasthenia gravis, neurological symptoms, or autoimmune symptoms.  The Veteran's June 1967 separation examination indicated that the Veteran was neurologically normal.  Furthermore, the Veteran has not identified an in-service event that led him to develop myasthenia gravis.  

As the Veteran has failed to show the presence of an in-service event, injury, or disease, the Board finds the remaining question of medical nexus to be extraneous.  

Service connection is similarly unwarranted based upon either a continuity of symptomatology or on a presumptive basis because the Veteran first manifested symptoms associated with myasthenia gravis in 2006, some 39 years after separation from active duty service.

The Board's analysis continues, however, with regard to the Veteran's claim for service connection on a secondary basis.  The Veteran is service-connected, in pertinent part, for PTSD.  A service-connected disability is shown.  With both a current disability and a service-connected disability, what remains to be demonstrated is a nexus or connection between the two conditions.  

Turning to a review of the pertinent medical evidence, in December 2009, Dr. D.H., a private psychiatrist, indicated that while the Veteran's myasthenia gravis was not caused by his PTSD, the Veteran's psychiatric symptoms likely contributed to a worsening of his myasthenia gravis.

In January 2010, Dr. C.B., a private physician, noted that myasthenia gravis is a form of an auto-immune disease, and as such, it waxes and wanes with the function of the immune system.  Dr. C.B. indicated that there are many articles in the psychoneuroendocrine literature that document how stress modulates the immune system.  In a separate January 2010 statement, Dr. C.B. opined that the "modulation of [the Veteran's] immune system" due to PTSD was a likely contributor to the Veteran's development of myasthenia gravis.  Dr. C.B. indicated that his opinion was congruent with the literature concerning physiological stress and serum immunoglobin level changes.

The Veteran was provided with a VA examination in January 2012, at which time the examiner opined that the Veteran's myasthenia gravis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that myasthenia gravis is well-known by the medical community to have no definite etiology.  The VA examiner acknowledged the December 2009 opinion of Dr. D.H. and the January 2010 opinion of Dr. C.B. and determined that while stress may exacerbate myasthenia gravis, the role of a stressor in the exacerbation is very non-specific to myasthenia gravis, as stress in general also exacerbates most other medical conditions.

In February 2013, upon consideration of the evidence of record, the Board requested a medical expert opinion from a neurologist addressing the relationship, if any, between the Veteran's myasthenia gravis and his PTSD.  

In April 2013, Dr. T.Y., a VA neurologist, opined that the Veteran's myasthenia gravis was less likely than not caused or aggravated by the Veteran's service-connected PTSD.  As a rationale for this opinion, Dr. T.Y. indicated that he was not aware of any direct evidence-based data (such as having at least two consistent randomized, controlled clinical studies with masked or objective outcome assessment in a representative population) that stated that myasthenia gravis is caused by PTSD.  Furthermore, Dr. T.Y. stated that many factors may temporarily exacerbate myasthenia gravis, including emotional stress.  Dr. T.Y. indicated, however, that he was not aware of any direct evidence-based data that stated that PTSD could permanently worsen myasthenia gravis beyond its natural progression.

The Board finds that the weight of the probative medical evidence is against a finding that the Veteran's service-connected PTSD caused or aggravated the Veteran's myasthenia gravis.  In making this determination, the Board acknowledges that Dr. D.H. and Dr. C.B. both indicated that the symptoms associated with the Veteran's PTSD could affect the symptoms associated with the Veteran's myasthenia gravis.  For example, Dr. C.B. stated that myasthenia gravis "waxes and wanes" with the function of the immune system.  Neither of these physicians, however, offered a rationale that explained how the Veteran's PTSD could permanently worsen the Veteran's myasthenia gravis beyond its normal progression.  A permanent worsening of symptoms beyond the normal progression is different from a stress-related periodic waxing and waning of symptoms as described by Dr. C.B.  The Board thus places relatively little probative weight on these opinions.

The Board places greater weight on the opinions of the January 2012 VA examiner and April 2013 VA medical expert, which both acknowledged the role of stress in exacerbating symptoms associated with myasthenia gravis.  Neither physician was able to find data supporting the notion that PTSD either caused or permanently worsened myasthenia gravis.

To the extent that the Veteran believes that his myasthenia gravis disability is related to his service-connected PTSD, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of myasthenia gravis, the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's myasthenia gravis is related to his service-connected PTSD, the Board ultimately affords the objective medical evidence of record, which weighs against finding a connection between the Veteran's myasthenia gravis disability and his PTSD, with greater probative weight than the lay opinions.  

The Board notes that the Veteran has offered not only his opinion regarding the possible etiology of his myasthenia gravis, but he has also submitted a variety of secondary sources discussing the possibility of a relationship between psychological symptoms and myasthenia gravis.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (2013) (noting that competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses.)  Medical evidence that is speculative, general, or inconclusive in nature, however, cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In this case, the submitted evidence does not specifically relate to the Veteran's particular case.  These submissions do not analyze the relationship between the Veteran's service-connected conditions and his myasthenia gravis, and they do not consider the relationship between the Veteran's myasthenia gravis and conditions for which the Veteran is not service-connected.  The internet research submitted by the Veteran is both inconclusive and general.  As such, the Board places no weight on these submissions.

In summary, the Board finds that the preponderance of the evidence is against the claim.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  In the instant case, correspondence dated March 2008 provided all appropriate notification.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  Private medical records, VA medical records, and records from the Social Security Administration have been obtained and reviewed in connection with this appeal.  The Veteran was provided with a VA examination addressing his myasthenia gravis in January 2012.  The VA examiner reviewed the Veteran's claim file and past medical history, recorded the Veteran's current complaints and history, conducted an appropriate evaluation, and provided an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Additionally, in February 2013, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  The VHA requested a medical opinion from a neurologist from a VA Medical Center, and it obtained the opinion of a VA neurologist with respect to the medical questions raised in the Board's February 2013 request.  The Board finds that the VA examination report and VHA advisory medical opinion are adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In June 2010, the Veteran requested a hearing before a member of the Board; however, the Veteran failed to report to his scheduled hearing without presenting good cause.  Under these circumstances, the Board considers the Veteran's request for a hearing to have been withdrawn.  38 C.F.R. § 20.702(d) (2013).  The Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met.

ORDER

Service connection for myasthenia gravis is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


